Citation Nr: 0812918	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 5, 2004, 
for an award of service connection for status-post left hip 
replacement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and D.B.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to an effective date earlier than May 5, 
2004, for an award of service connection for status-post left 
hip replacement with degenerative joint disease.  The veteran 
disagreed with this decision in September 2005.  He perfected 
a timely appeal in June 2006.  In September 2007, the veteran 
requested a Central Office Board hearing which was held 
before the undersigned in February 2008.

The veteran's representative noted that the evidence appeared 
to support service connection for a right hip as secondary to 
the now service-connected left hip disability.  This claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a letter dated on March 17, 2000, the RO notified the 
veteran of a rating decision dated on March 16, 2000, which 
determined that new and material evidence had not been 
submitted sufficient to reopen a previously denied claim of 
service connection for a left hip disability.

3.  In statements on a VA Form 21-4138 dated on April 14, 
2004, and received by the RO on May 5, 2004, the veteran 
requested that a previously denied claim of service 
connection for status-post left hip replacement with 
degenerative joint disease be reopened; there are no 
documents between the RO's final decision in March 2000 and 
May 5, 2004, that may be construed as a formal or informal 
application to reopen a previously denied claim of service 
connection for status-post left hip replacement with 
degenerative joint disease.

4.  The veteran's status-post left hip replacement with 
degenerative joint disease has been service-connected since 
May 5, 2004.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than May 5, 2004, for service connection for status-post left 
hip replacement with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The issue on appeal is a "downstream" element of the RO's 
grant of service connection for status-post left hip 
replacement with degenerative joint disease in the currently 
appealed rating decision issued in December 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, in a May 2004 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence and noted other types 
of evidence the veteran could submit in support of his claim.  
In addition, the veteran was informed of when and where to 
send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2004 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claim of service connection for status-post left hip 
replacement with degenerative joint disease and noted the 
evidence needed to substantiate the underlying claim of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Additional notice of the five elements of a service-
connection claim was provided in the May 2006 Statement of 
the Case, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued to the veteran and his service 
representative prior to the July 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the December 2004 rating decision was fully 
favorable on the issue of service connection for status-post 
left hip replacement with degenerative joint disease, and 
since the veteran's earlier effective date claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for status-post left hip replacement with 
degenerative joint disease.  Consequently, Vazquez-Flores is 
inapplicable.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file; the veteran does not contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he is entitled to an effective date 
earlier than May 5, 2004, for service connection for status-
post left hip replacement with degenerative joint disease.  
Specifically, he argues that the effective date should be in 
March 1994 when he first claimed service connection for this 
disability.  

In a September 1994 rating decision, the RO, in pertinent 
part, denied the veteran's claim of service connection for a 
left hip disability (characterized as degenerative arthritis 
changes of the left hip).  This decision was issued to the 
veteran on September 13, 1994, and contained notice of his 
appellate rights.

The next correspondence from the veteran occurred when he 
filed a VA Form 21-686c that was date-stamped as received by 
the RO on November 4, 1998.  Attached to this VA Form 21-686c 
was a cover sheet from the veteran's service representative 
in which he requested that the veteran's previously denied 
claim of service connection for a left hip disability be 
reopened.  In response, the RO sent the veteran and his 
service representative a letter dated on November 10, 1998, 
which defined new and material evidence and asked them to 
submit such evidence in support of the veteran's request to 
reopen his previously denied service connection claim.

The veteran's service representative submitted additional 
private medical records in support of the application to 
reopen in May 1999.

In a March 2000 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's previously denied claim of service 
connection for a left hip disability.  This decision was 
issued to the veteran and his service representative, along 
with notice of his appellate rights, on March 17, 2000.

The next correspondence from the veteran occurred when the 
veteran submitted a signed VA Form 21-4138 that was dated on 
April 14, 2004, and received by the RO on May 5, 2004.  The 
veteran requested that his previously denied service 
connection claim for a left hip disability be reopened and 
attached additional private medical records in support of his 
claim.

As noted in the Introduction, in the currently appealed 
rating decision issued in December 2004, the RO granted the 
veteran's claim of service connection for status-post left 
hip replacement with degenerative joint disease, assigning a 
50 percent rating effective May 5, 2004, the date that VA 
received the veteran's most recent application to reopen this 
claim.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007). The 
effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2007). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2007); see 38 
C.F.R. § 3.155(c) (2007). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

The Veterans Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. 

The issue of whether all service medical records, and in 
particular, an entry dated in 1987 documenting treatment for 
the left hip was of record at the time of the previous, 
September 1994, denial.  After close review of the record, 
the Board finds that the agency of original jurisdiction 
recognized in the 1994 decision that the veteran was treated 
during service for symptoms of a left hip condition that it 
found to pre-exist service.  Therefore, the Board concludes 
that the agency of original jurisdiction had the entirety of 
the record before it at the time of the 1994 decision.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than May 5, 2004, for an award of service 
connection for status-post left hip replacement with 
degenerative joint disease.  As noted above, the RO issued a 
rating decision in September 1994 which denied the veteran's 
original service connection claim for a left hip disability 
and the veteran did not appeal.  Thus, the September 1994 
rating decision became final.  See 38 U.S.C.A. § 7105.  The 
RO also issued a rating decision in March 2000 in which it 
determined that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
service connection claim for a left hip disability; again, 
the veteran did not appeal and this decision became final.  
Id.  

The Board further finds that the veteran's most recent 
application to reopen a previously denied service connection 
claim for a left hip disability was received by the RO on May 
5, 2004.  A review of the claims file shows that, between 
March 17, 2000, the date that the rating decision denying the 
veteran's application to reopen a previously denied service 
connection claim for a left hip disability was issued to the 
veteran and his service representative, and May 5, 2004, the 
veteran did not file an application to reopen a previously 
denied service connection claim for a left hip disability.  
As to the possibility of an informal claim presented by VA 
examination, VA hospital records, or private medical health 
care providers, the Board notes that there were no medical 
records submitted between March 17, 2000, and May 5, 2004, 
indicating an intent to apply for VA benefits.  Thus, May 5, 
2004, is the proper effective date for the grant of service 
connection for status-post left hip replacement with 
degenerative joint disease.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

An effective date earlier than May 5, 2004, for an award of 
service connection for status-post left hip replacement with 
degenerative joint disease is denied.



____________________________________________
LILA. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


